Citation Nr: 1816061	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  06-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include a medial meniscus tear.

2.  Entitlement to service connection for a right knee disability, to include a lateral meniscus tear with chondromalacia.

3.  Entitlement to service connection for left ankle arthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his brother-in-law

ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1982 to May 1985, from July 1986 to November 1989, and from February 1990 to October 1991.  These matters are before the Board of Veterans'Appeals (Board) on appeal from a May 2005 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The file is now in the jurisdiction of the Houston, Texas RO.  In September 2007 a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript is in the record.  In November 2007, April 2009, August 2010, and August 2012, the case was remanded for additional development.  A January 2018 Board letter advised the Veteran that the VLJ who conducted the hearing is no longer with the Board and offered him the opportunity for another Board hearing before a VLJ who would decide his appeal.  He did not respond, and it is assumed he does not desire another hearing.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On February 2005 VA examination, the examiner diagnosed left knee medial meniscus tear, right knee lateral meniscus tear and chondromalacia, and left ankle arthralgia.  The examiner opined that the Veteran's knee and ankle disabilities were less likely than not incurred in or caused by an event or injury in service.  The examiner also opined that the Veteran's injuries in service  "'planted the seed' for the ultimate degenerative pathogenesis."  In May 2005, the RO sought clarification from the examiner, finding the delivered opinion unclear.  The examiner reiterated the entire negative opinion, but omitted the sentence that included the above-quoted language.  The examiner did not provide a medical explanation as to why this language was deleted, limiting the reasoning to an administrative error in dictation.  Given the confusion as to the February 2005 opinion, with May 2005 addendum, and in the interest of fairness and due process, the Board (in the August 2012 remand) found that another VA examination was required prior to readjudication of the claims.  

Thereafter, on November 2015 VA knees and ankles examination, the examiner noted mild degenerative changes of both knees and the left ankle with self-restricted range of motion of the knees.  He opined that the knee and left ankle disabilities were less likely than not incurred in or caused by an event or injury during the Veteran's service.  He explained that the injuries to the knees and left ankle noted in the service treatment records (STRs) resolved without sequellae, and that there was no evidence of a chronic or ongoing medical condition associated with and/or aggravated by his military service.  The Board finds the opinion inadequate for rating purposes because it does not reflect familiarity with the entire record.  Specifically, the provider did not discuss the impact of the ankle injuries in-service on the current ankle disability and whether or not a 1983 "hit and run" injury was a precipitating factor for pathology that later became manifested.  Therefore, another examination is necessary. 

The record shows that the Veteran was incarcerated from January 2010 to April 2016.  It does not appear that he was asked to provide a release for VA to obtain treatment records from his period of incarceration.  As all records of postservice medical treatment (including any orthopedic treatment he received while incarcerated) may contain pertinent information, any outstanding records of his medical treatment during incarceration must be secured.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to provide authorizations for VA to secure records of all evaluations and/or treatment he has received for his knee and ankle disabilities from January 2010 to April 2016 (while incarcerated with the Texas Department of Corrections).  The AOJ should secure for the record complete clinical records of all such evaluations or treatment .  If no such evaluations or treatment were provided while he was incarcerated, it should be so noted for the record.  

2.  Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an orthopedist for review and an advisory medical opinion regarding the likely etiology of his left and right knee and left ankle disabilities.  [If further examination of the Veteran is deemed necessary for the opinions sough, such should be arranged.]  The consulting provider should offer responses to the following:

(a) Please identify (by diagnosis) each left knee, right knee and left ankle disability found/shown by the record. 

(b) Please identify the likely etiology for each left knee, right knee and left ankle disability entity diagnosed. Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service and the documented injuries therein noted in his STRs? 

(c) If a diagnosed left knee, right knee, or left ankle disability is determined to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner must include rationale with all opinions.  The rationale should include some discussion of the impact of multiple injuries to the same joint such as an ankle, to include whether such may be a contributing factor to subsequent injury.

3.  The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and  argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

